—In a child support proceeding pursuant to Family Court Act article 4, Eladio Rivera appeals from an order of the Family Court, Nassau County, entered November 6, 1997, which denied his objections to an order of the same court (Watson, H.E.), entered June 23, 1997, which directed him to pay child support arrears in the principal sum of $15,660.
Ordered that the order entered November 6, 1997, is reversed, on the law, with costs, the objections are sustained, the order entered June 23, 1997, is vacated, and the petition is dismissed.
A review of the record demonstrates that the presently-asserted claim for child support arrears is time-barred (see, CPLR 213 [1]; Tauber v Lebow, 65 NY2d 596, 598; Zaid v Zaid, 238 AD2d 581; Miller v Miller, 156 AD2d 164; cf., Dox v Tynon, 90 NY2d 166). Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.